THOMAS TARPLEY,                            )
                                           )
      Plaintiff/Appellant,                 )
                                           )    Davidson Chancery
                                           )    No. 96-370-III
VS.                                        )
                                           )    Appeal No.
                                           )    01A01-9608-CH-00365
CHARLES TRAUGHBER, CHAIRMAN )
TENNESSEE BOARD OF PAROLES,                )

      Defendant/Appellee.
                                           )
                                           )                FILED
                                                    November 8, 1996
              IN THE COURT OF APPEALS OF TENNESSEE
                   MIDDLE SECTION AT NASHVILLE      Cecil W. Crowson
                                                   Appellate Court Clerk
      APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE

              HONORABLE ROBERT S. BRANDT, CHANCELLOR



Teresa Thomas #12788
Counsel for the State
404 James Robertson Parkway
Suite 2000
Nashville, TN 37243-0488
ATTORNEY FOR DEFENDANT/APPELLEE


Thomas Tarpley #132443
CCA-SCCF
P.O. Box 279
Clifton, TN 38425-0279
Pro Se/PLAINTIFF/APPELLANT


                             AFFIRMED AND REMANDED


                                      HENRY F. TODD
                                      PRESIDING JUDGE, MIDDLE SECTION


CONCUR:
SAMUEL L. LEWIS, JUDGE
BEN H. CANTRELL, JUDGE
THOMAS TARPLEY,                                        )
                                                       )
       Plaintiff/Appellant,                            )
                                                       )        Davidson Chancery
                                                       )        No. 96-370-III
VS.                                                    )
                                                       )        Appeal No.
                                                       )        01A01-9608-CH-00365
CHARLES TRAUGHBER, CHAIRMAN )
TENNESSEE BOARD OF PAROLES,                            )
                                                       )
       Defendant/Appellee.                             )



                                        OPINION

       The captioned plaintiff, an inmate of the Department of Corrections, filed this suit for

certiorari from an adverse decision of the Board of Paroles. The Trial Court dismissed the suit

for failure to state a claim for which relief can be granted.



       Plaintiff’s two issues complain of the dismissal of his suit and the failure of the Trial

Court to find the action of the Parole Board illegal and arbitrary.



       According to the complaint, on January 23, 1990, plaintiff was convicted of rape,

aggravated kidnaping, and larceny and sentenced to 20 years confinement which began on

February 24, 1989; on December 7, 1993, he met with a hearing officer who recommended that

plaintiff not be paroled; the Board accepted the recommendation and scheduled further hearing

on December 4, 1995, as a result of which hearing a hearing officer recommended that parole

be refused because of “Confidential Information” and “Seriousness of Offense”, the Board

modified the recommendation by changing the grounds of refusal to read, “Confidential

Information, Seriousness of Offense, complete sex offender program, participate in education

program and complete vocational program” and set the next hearing for December, 1997; and

the Board failed to provide plaintiff with a written statement of the reasons for its decision.



       The complaint charged denial of due process, arbitrary and insufficient grounds and

conditions, and denial of right to a meaningful hearing.

                                                -2-
       A prisoner has no constitutional or inherent right to release prior to the expiration of a

valid sentence. Greenholtz v. Inmates of the Nebraska Penal and Correctional Complex, 442

US-1, 199 S. Ct. 2100, R104, 60 L. Ed. 668 (1979).



       Release on parole is a privilege and not a right, T.C.A. § 40-35-503(b).



       Parole of Tennessee prisoners lies solely within the discretion of state officials. Wright

v. Trammell, 810 F.2d 589, 6th Cir. 1987.



       An administration agency decision is arbitrary or capricious only when it lacks any

rational basis. Mobilecomm of Tennessee v. Tennessee Public Service Commission, Tenn. App.

1993, 876 S.W.2d 101.



       The scope of review of decisions of the Parole Board by certiorari does not include the

correctness of the decision of the Board. Powell v. Parole Eligibility Review Board, Tenn. App.

1994, 879 S.W.2d 871.



       The complaint fails to state a claim for which relief can be granted. The judgment of the

Trial Court is affirmed. Costs of this appeal are assessed against the plaintiff. The cause is

remanded to the Trial Court for necessary further proceedings.



                             AFFIRMED AND REMANDED.


                                      ___________________________________
                                      HENRY F. TODD
                                      PRESIDING JUDGE, MIDDLE SECTION
CONCUR:


_____________________________________
SAMUEL L. LEWIS, JUDGE

_____________________________________
BEN H. CANTRELL, JUDGE

                                              -3-
-4-